DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
          (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
          (B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
          (C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by a structural modifier.  Such claim limitations are: a first imaging unit, a shape recognition unit, and a dimension measurement unit in claims 1-6.
	Note: an accommodation chamber and a distance sensor are considered structural items, an image processing unit is a place holder that includes a structural storage unit. Therefore, the limitations “an accommodation chamber”, “a distance sensor”, “an image processing unit” and “a storage unit” are not being interpreted under 35 U.S.C. 112(f).   
Because these claim limitations underlined above are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

6.	Claims 1, 2, and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Okamura (English Translation of Japanese Publication JP2017187822 10-2017) in view of Kadowaki (WIPO Publication WO/2017/110071 06-2017, US Publication 2018/0374232 is used as English Translation of the WIPO Publication). 
Regarding claim 1, Okamura discloses a shape identification device comprising: 
an image processing unit for performing image processing based on information of an image captured by a first imaging unit to recognize an external shape of a measurement target object, wherein the image processing unit includes a storage unit for storing, in advance, a plurality of types of sample external shapes corresponding to the measurement target object, and a shape recognition unit for comparing external shape information from the first imaging unit with external shape information stored in the storage unit to perform identification, and recognizing an external shape that matches or approximates to the external shape information from the first imaging unit (Okamura, para’s 0027-0051, an information processing apparatus and device  for  identifying shape of a container “object” comprising a camera/an image pickup control unit, a storage unit for storing a container master M which stores appearance features amount of each type of container of a plurality of container types; a container detection unit 1004 detects the container 40 from the image stored in the RAM by the image pickup control unit 1002 by using a pattern matching technique; the container detection unit 1004 can detect one or more or containers; The container similarity calculation unit 1005 calculates the container similarity based on the container feature amount of the container detected by the container detection unit 1004 and the container feature amount registered in the container master M. Specifically, the container similarity calculation unit 1005 extracts the container feature amount of the appearance of the container detected by the container detection unit 1004; the container similarity calculation unit parameterizes the appearance features of the container such as the shape of the container and the unevenness as the container feature amount of the appearance of the container). 
Okamura does not explicitly disclose but Kadowaki discloses: 
an accommodation chamber for accommodating a measurement target object such that the measurement target object is allowed to be taken in and out (Kadowaki, para. 0153, a receptacle with an opening through which the measurement object is loaded into, and unloaded from); 
the first imaging unit for imaging the measurement target object accommodated in the accommodation chamber (Kadowaki, para’s 0186-0188, an imager includes a camera body and a light fixture to allow the camera body to capture sharp images of the measurement object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kadowaki’s features into Okamura’s invention for conveniently and effectively identifying shape of the measurement containers or target objects. 

Regarding claim 2, Okamura-Kadowaki discloses the shape identification device according to claim 1, wherein the image processing unit is capable of additionally storing, in the storage unit, the external shape information from the first imaging unit that corresponds to the external shape recognized by the shape recognition unit (Okamura, para’s 0079-0081, register appearance feature amount acquired by the information processing unit as new feature information of the container). 

Regarding claim 6, this claim comprises limitations substantially the same as claim 1; therefore, it is rejected for similar rationale. Okamura-Kadowaki further discloses dimension measurement unit for measuring a dimension of the measurement target object based on an external shape recognized by the shape recognition unit (Okamura, para’s 0027-0051, an information processing apparatus and device  for  identifying shape of a container “object” comprising a camera/an image pickup control unit, a storage unit for storing a container master M which stores appearance features amount of each type of container of a plurality of container types; a container detection unit 1004 detects the container 40 from the image stored in the RAM by the image pickup control unit 1002 by using a pattern matching technique; Kadowaki, para. 0009; parcel storage box, para’s  0149-0154, a dimension measurement device for measuring a size of a measurement object based on an image captured by an imager).
The motivation to combine the references would have been to enhance parcel delivery by effectively measuring dimension of parcels.
7.	Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Okamura-Kadowaki, as applied to claim 1 above, in view of Meany et al. (US Publication 2017/0372127, hereinafter Meany).
Regarding claim 3, Okamura-Kadowaki discloses the shape identification device according to claim 1.
Okamura-Kadowaki does not explicitly disclose but Meany discloses wherein the image processing unit is capable of additionally learning information of a sample image associated with an external shape, and additionally storing a model for identification of an external shape of the measurement target object in the storage unit, the model being created by learning (Meany, para. 0026-0028, 0032, and claims 1 and 2, an object identification device comprises a database consisting of 3D object scans “sample image” is created a-priori for training and analyzed by the system to produce digital feature models. These models which include object or part measurements, dimensions, geometric shape descriptors form the “learning” reference database used by the system to recognize query objects. 3D images of unknown objects or parts can be captured to form queries. A query scan is then analyzed by the system to produce a digital profile compatible with the database. A computerized computation system compares features in the query profile with features in the database via hierarchical, holistic, and/or feature-based methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Meany’s features into Okamura-Kadowaki’s invention for effectively identifying an unknown object by using a database of trained reference objects. 

8.	Claims 4 and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Okamura-Kadowaki, as applied to claim 1 above, in view of Beniyama et al. (US Publication 2010/0017407, hereinafter Beniyama).
Regarding claim 4, Okamura-Kadowaki discloses the shape identification device according to claim 1.
Okamura-Kadowaki does not explicitly disclose but Beniyama discloses a distance sensor for detecting a distance to the measurement target object, wherein an external shape to be stored in the storage unit is associated with distance information, and the shape recognition unit associates external shape information from the first imaging unit with distance information from the distance sensor, compares the external shape information from the first imaging unit with the external shape information stored in the storage unit to perform identification, and recognizes an external shape that matches or approximates the external shape information from the first imaging unit (Beniyama, para. 0009, and claim 1, a three-dimensional object recognition system comprising a sensor for measuring a distance between the sensor and an object; and a computer connected with the sensor, the computer includes an object information database storing at least data indicative of the shape of the object; an object arrangement database storing data indicative of an arrangement pattern of the object; a sensor data integrating section adapted to receive sensor data, the sensor data being obtained by measuring the distance between the sensor and the object, integrate the sensor data in a three-dimensional space based on the sensor position, and output the integrated data indicative of the outline of the object; and an object comparison calculator adapted to create an object model based on the data indicative of the shape of the object and stored in the object information database, reference the data indicative of the arrangement pattern of the object and stored in the object arrangement database, compare the created object model with the integrated data, and output actual object arrangement data indicative of an actual arrangement of the measured object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Beniyama’s features into Okamura-Kadowaki’s invention for effectively identifying the shape of an unknown object by associating object shape with distance information measured between the object and a distance sensor. 

Regarding claim 5, Okamura-Kadowaki discloses the shape identification device according to claim 1.
Okamura-Kadowaki does not explicitly disclose but Beniyama discloses a second imaging unit for imaging the measurement target object in a direction different from a direction in which the first imaging unit performs imaging, and the shape recognition unit compares external shape information from the first imaging unit and external shape information from the second imaging unit with the external shape information stored in the storage unit to perform identification, and recognizes an external shape that matches or approximates to the external shape information from at least one imaging unit of the first imaging unit and the second imaging unit (Beniyama, see para. 0009, and claim 1 in the disclosure above; the distance sensor can be moved to different positions to measure the distance between the object and the sensor; obviously a plurality of sensors can be used to perform the measurement at different positions as known in the art, see also para. 0106 where a plurality of sensors are available; para. 0009, and claim 1, a three-dimensional object recognition system comprising a distance sensor for measuring a distance between the sensor and an object; and a computer connected with the sensor, the computer includes an object information database storing at least data indicative of the shape of the object; an object arrangement database storing data indicative of an arrangement pattern of the object; a sensor data integrating section adapted to receive sensor data, the sensor data being obtained by measuring the distance between the sensor and the object, integrate the sensor data in a three-dimensional space based on the sensor position, and output the integrated data indicative of the outline of the object; and an object comparison calculator adapted to create an object model based on the data indicative of the shape of the object and stored in the object information database, reference the data indicative of the arrangement pattern of the object and stored in the object arrangement database, compare the created object model with the integrated data, and output actual object arrangement data indicative of an actual arrangement of the measured object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Beniyama’s features into Okamura-Kadowaki’s invention for effectively identifying the shape of an unknown object by comparing object shape information stored in a database with features derived from distance information measured by a plurality of distance sensors.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484